For the second time we have carefully considered the entire record in connection with this controversy. We have again read the testimony of all the witnesses and studied the exhibits offered by the parties and now appearing in the record. The briefs of counsel have been re-examined and the authorities cited considered in light of the interest and several contentions of the respective parties. The conclusion by us reached in light of the entire record and the applicable authorities is that the decree appealed from is free from error and should be affirmed.
It is therefore ordered, on rehearing granted, that our previous opinion and judgment of reversal be vacated, set aside and held as naught and that the decree appealed from be affirmed.
It is so ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.
BROWN, THOMAS and SEBRING, JJ., dissent.
                      ON REHEARING GRANTED